


109 HR 5430 IH: To establish sound criteria for civilian nuclear

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5430
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Mr. Berman introduced
			 the following bill; which was referred to the
			 Committee on International
			 Relations, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish sound criteria for civilian nuclear
		  cooperation with certain countries.
	
	
		1.Agreements for cooperation
			 with states not party to the treaty on the non-proliferation of nuclear
			 weapons
			(a)In
			 GeneralChapter 11 of title I of the Atomic Energy Act of 1954
			 (42 U.S.C. 2151 et seq.) is amended by inserting after section 123 the
			 following new section:
				123A.Nuclear cooperation with states not
		  party to the treaty on the non-proliferation of nuclear
		  weapons
				a.RequirementsCooperation may be undertaken under
				section 53, 54 a., 57, 64, 82, 103, or 104 with a state that is not a party to
				the Treaty on the Non-Proliferation of Nuclear Weapons as of January 2002, if
				that state—
							(1)has not carried out any nuclear weapon test
				explosion or any other nuclear explosion after May 1998, and is adhering to a
				unilateral moratorium on carrying out any such explosion, or has signed and is
				adhering to a multilateral treaty prohibiting any such explosion;
							(2)either—
								(A)is adhering to a unilateral moratorium on
				the production of fissile material for nuclear weapons;
								(B)is adhering to a multilateral moratorium on
				the production of fissile material for nuclear weapons; or
								(C)has signed and is adhering to a
				multilateral treaty banning the production of fissile material for nuclear
				weapons;
								(3)has provided the
				United States and the International Atomic Energy Agency with a credible and
				comprehensive plan to separate all civil and military nuclear facilities,
				materials, and programs;
							(4)has entered into
				and is implementing an agreement with the IAEA requiring the application of
				safeguards in perpetuity to civil nuclear facilities and associated nuclear
				materials as declared in the plan described in paragraph (3);
							(5)has provided
				credible assurances, as part of the plan described in paragraph (3), that all
				future nuclear reactors that generate electricity will be designated as civil
				and placed under IAEA safeguards in perpetuity;
							(6)has signed and
				ratified, and is implementing, an IAEA Additional Protocol;
							(7)is playing an
				active and constructive role in addressing nuclear proliferation challenges
				posed by states of proliferation concern, preventing illicit nuclear
				transactions, and eliminating illicit nuclear commercial networks;
							(8)has established,
				and is successfully implementing, a national export control system capable of
				effectively controlling transfers of nuclear and nuclear-related material,
				equipment, technology, and related data, including stringent rules and
				procedures prohibiting unauthorized contacts and cooperation by personnel with
				nuclear expertise;
							(9)is adhering to the
				guidelines of the Nuclear Suppliers Group and the Missile Technology Control
				Regime;
							(10)has committed not
				to export enrichment, reprocessing, or other sensitive fuel-cycle equipment or
				technology to states that do not possess such equipment or technology or to any
				nongovernmental entity;
							(11)is applying
				stringent physical protection, control, and accountancy measures to all nuclear
				weapons, nuclear facilities, source material, and special nuclear material in
				its territory;
							(12)is in full compliance with any nuclear
				cooperation agreement previously entered into with the United States and with
				any derivative obligations stemming from such agreement that continue to
				apply;
							(13)is not engaged in illicit efforts to
				procure materials, equipment, or technology for a nuclear weapons
				program;
							(14)has a
				democratically-elected government that exerts effective control over the armed
				forces in its territory; and
							(15)meets the
				requirements under paragraphs (1), (3), (4), (5), (6), (7), (8), and (9) of
				section 123 a.
							b.ExclusionsNo
				cooperation under this section may include the transfer of any enrichment or
				reprocessing equipment or technology, heavy water, or the means to produce
				heavy water.
						c.Procedural
				requirementsCooperation under this section shall become
				effective only if—
							(1)the President
				certifies to the Congress that all the requirements set forth in subsection a.
				have been met;
							(2)the President certifies to the Congress
				that the agreement between the state with which an agreement for cooperation
				has been entered into and the IAEA requiring the application of safeguards in
				perpetuity to civil nuclear facilities and associated nuclear materials
				conforms substantially to IAEA safeguards standards, principles, and
				practices;
							(3)the President,
				after meeting the requirements under paragraphs (1)) and (2), submits the
				proposed agreement for cooperation to the Congress, and, within a period of 60
				days of continuous session (as defined in section 130 g.) beginning on the date
				of the submission, the Congress adopts, and there is enacted, a joint
				resolution stating that the Congress does favor the agreement; and
							(4)the President certifies to the Congress
				that the NSG has reached a consensus decision to allow NSG participating
				governments to transfer trigger list items and related technology for use in
				civil nuclear facilities to the state with which an agreement for cooperation
				has been entered into, and that such decision does not allow transfers of
				nuclear or nuclear-related material, equipment, or technology that is
				prohibited under United States law or the terms of the agreement for
				cooperation with that state.
							Any such
				proposed agreement for cooperation shall be considered pursuant to the
				procedures set forth in section 130 i. for the consideration of Presidential
				submissions.d.Inapplicability
				of certain provisions
							(1)Prior
				activitiesSection 129 shall not apply to a state with which an
				agreement for cooperation is entered into under this section, with respect to
				actions by that state before January 1, 2006.
							(2)Future
				activitiesSection 129(1)(D)
				shall not apply to a state with which an agreement for cooperation is entered
				into under this section, with respect to actions by that state after the
				enactment of this section
							e.Conduct resulting
				in termination of nuclear exports
							(1)In
				generalNuclear or nuclear-related material, equipment, or
				technology may not be exported to a state with which an agreement for
				cooperation has been entered into under this section if the President
				determines the state, or any person or entity under the jurisdiction of the
				state, has—
								(A)materially
				violated the agreement for cooperation with the United States,
								(B)terminated or
				abrogated IAEA safeguards that the state is required to maintain,
								(C)materially violated
				an IAEA safeguards agreement,
								(D)made any transfers
				of nuclear or nuclear-related material, equipment or technology that do not
				conform to NSG guidelines,
								(E)made any transfers
				of ballistic missiles or missile-related equipment or technology that does not
				conform to MTCR guidelines,
								(F)produced fissile
				material for nuclear weapons,
								(G)carried out any
				nuclear weapon test explosion or any other nuclear explosion, or
								(H)assisted,
				encouraged, or induced any non-nuclear weapon state to engage in activities
				involving source and special nuclear material and having direct significance
				for the manufacture or acquisition of nuclear explosive devices,
								unless the
				President determines that cessation of such exports would be seriously
				prejudicial to the achievement of United States non-proliferation objectives or
				otherwise jeopardize the common defense and security.(2)Congressional
				review
								(A)In
				generalA determination of the President under paragraph (1)
				regarding cessation of exports being seriously prejudicial shall become
				effective only if—
									(i)the President submits the determination,
				together with a report containing the reasons for the determination, to the
				Congress; and
									(ii)during the period of 60 days of continuous
				session (as defined in subsection 130 g.) after the submission of the
				determination under clause (i), there is enacted a joint resolution stating in
				substance that the Congress does favor the determination.
									(B)ProceduresAny
				determination of the President submitted to the Congress under subparagraph
				(A)—
									(i)shall be referred to
				the Committee on International Relations of the House of Representatives and
				the Committee on Foreign Relations of the Senate; and
									(ii)shall be
				considered pursuant to the procedures set forth in section 130 for the
				consideration of Presidential submissions, except that the reference in
				subsection f. of that section to a concurrent resolution shall be deemed to
				refer to a joint resolution.
									f.Annual
				reportFor each state that
				has entered into an agreement for cooperation under this section, the President
				shall submit to the Congress, not later than 1 year after such agreement has
				been entered into, and every 12 months thereafter, a report containing the
				President’s assessment of that state with respect to the matters addressed in
				subparagraphs (A) through (H) of subsection e.(1).
						g.DefinitionsIn
				this section:
							(1)IAEAThe
				term IAEA means the International Atomic Energy Agency.
							(2)MTCRThe
				term MTCR means the Missile Technology Control Regime.
							(3)NSGThe
				term NSG means the Nuclear Suppliers
				Group.
							.
			(b)Conforming
			 amendmentSection 130 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2159) is amended—
				(1)in subsection a., by striking
			 subsection 126 a. (2) and inserting section 123A e. (2),
			 126 a. (2); and
				(2)in subsection i.
			 (2), by inserting or 123A d. after 123 d..
				
